— Judgment, Supreme Court, New York County (John Leonforte, J., at sentence; Robert Haft, J., at plea), rendered on December 6, 1983, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur — Murphy, P. J., Sandler, Lynch, Kassal and Ellerin, JJ.